         Case 2:15-cv-06391-WB Document 338 Filed 09/29/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MATTHEW CARR, TERRY CARR,                                 CIVIL ACTION
DAVID TUMBLIN AND GREGORY
BROWN, on behalf of themselves and
others similarly situated,
                      Plaintiffs,
                                                          NO. 15-6391
               v.

FLOWERS FOODS, INC. AND
FLOWERS BAKING CO. OF OXFORD,
INC.,
              Defendants.



LUKE BOULANGE, individually and on                        CIVIL ACTION
behalf of all similarly situated
individuals,Plaintiffs,

               v.
                                                          NO. 16-2581
FLOWERS FOODS, INC. AND
FLOWERS BAKING CO. OF OXFORD,
INC.,
              Defendants.


ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR FINAL APPROVAL
                 OF CLASS ACTION SETTLEMENT

       WHEREAS Plaintiffs Matthew Carr, Terry Carr, David Tumblin, Gregory Brown, and

Luke Boulange, by and through their counsel, have filed an Unopposed Motion for Final

Approval of Class Action Settlement; and

       WHEREAS the Court having heard and considered all submissions in connection with

Plaintiffs’ Unopposed Motion for Final Approval of Class Action Settlement and the files and

records herein, as well as the arguments of counsel;

       The Court hereby finds and concludes:
            Case 2:15-cv-06391-WB Document 338 Filed 09/29/20 Page 2 of 4




       1.        Plaintiffs’ Unopposed Motion for Final Approval of Class Action Settlement is

GRANTED.

       2.        The Court held a hearing on the proposed settlement on September 28, 2020.

       3.        This order incorporates the Settlement Agreement submitted to the court on May

24, 2020. (Doc. 322-2) Any capitalized terms used in this Order shall have the meaning or

definitions given to them in the Agreement unless specified herein to the contrary.

       4.        Pursuant to Rule 23(c)(2)(B), this Court finds that Plaintiffs, through their

retained Settlement Administrator Atticus Administration, provided the Class Members best

practicable notice of the Settlement in accordance with the Notice Plan. No Class Members have

submitted timely objections to the Settlement and only one Class Member (Nichole M. Harms)

has opted out.

       5.        The Court finds that a full and fair opportunity has been afforded to the

Settlement Class Members to opt out of and to object to the Settlement and to participate in the

hearing convened to determine whether the Settlement should be given final approval.

Accordingly, the Court hereby determines that Settlement Class Members are bound by this

Final Approval Order.

       6.        Pursuant to Rule 23(e)(2), this Court finds that the Settlement is fair, reasonable,

and adequate. This Court further finds that the Settlement, for purposes of the FLSA, resolves a

bona fide dispute between the parties and that its terms are fair and reasonable. For these reasons,

this Court APPROVES the Settlement.

       7.        The Class & Collective Action Settlement conclusively resolves all FLSA claims

by the FLSA Collective in this litigation, defined as follows:

                 All persons who are or have performed work as “Distributors” for
                 either Defendant under a “Distributor Agreement” or similar

                                                   2
            Case 2:15-cv-06391-WB Document 338 Filed 09/29/20 Page 3 of 4




                written contract with Defendant Oxford Baking Co. that they
                entered into during the period commencing three years prior to the
                commencement of this action through the close of the Court
                determined opt-in period and who file a consent to join this action
                pursuant to 29 U.S.C. § 216(b).

       As the Class & Collective Action Settlement conclusively resolves all FLSA claims by

the FLSA Collective (including FLSA claims by Plaintiffs and all Opt-In Plaintiffs) in this

litigation, these claims are accordingly DISMISSED WITH PREJUDICE.

       8.       The Class & Collective Action Settlement conclusively resolves all claims by the

Class Members in this litigation, defined as follows:

                All persons who, at any time from [specified date] continuing
                through entry of judgment in this case, worked as distributors for
                Flowers Foods, Inc. and/or Flowers Baking Company of Oxford,
                Inc., in [Pennsylvania, Maryland, and New Jersey] and were
                classified as independent contractors under their distribution
                agreements.

As this definition is further clarified by the Settlement, it applies to Pennsylvania distributors for

the period from December 1, 2012 to April 20, 2019; to Maryland distributors for the period

from December 12, 2012 to April 20, 2019; and to New Jersey distributors for the period from

March 24, 2014 to April 20, 2019. As the Settlement conclusively resolves all claims by

Plaintiffs and Class Members in this litigation, these claims are accordingly DISMISSED

WITH PREJUDICE, except for Nichole M Harms, who properly excluded herself by

submitting a timely request for exclusion in accordance with the requirements set forth in the

Settlement Agreement and Class Notice.

       9.       Cy pres. The Court designates the following organizations to share equally in any

residual funds, including unclaimed funds, after all payment to the settlement class members,

class counsel, and named plaintiffs have been made and all tax obligations have been satisfied:

                (a) The Pennsylvania IOLTA Board;

                                                  3
         Case 2:15-cv-06391-WB Document 338 Filed 09/29/20 Page 4 of 4




               (b) Legal Services of New Jersey; and

               (c) Maryland Legal Aid.

       10.     All parties to the Settlement Agreement, their Counsel, and the Settlement

Administrator, are directed to carry out their obligations under the Settlement Agreement. 11. All

parties to this case are DISMISSED and judgment in this case shall accordingly be entered by

the Clerk.

LET JUDGMENT BE ENTERED ACCORDINGLY.

                                                    IT IS SO ORDERED

                                                    BY THE COURT:

Dated: 09/29 2020.

                                                    /s/Wendy Beetlestone, J.
                                                    _________________________________
                                                    The Honorable Wendy Beetlestone
                                                    United States District Judge




                                                4
